Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Information Disclosure Statement
Foreign Ref Cite No. 1 through 3 has been lined through in the IDS received 12/31/2021 because legible copies of the foreign patent documents have not been received. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
Foreign Ref Cite #5 has been lined through in the IDS received 4/5/2022 because a legible copy of the foreign patent document has not been received. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10,741,877. 
Specifically, claim 1 is identical in scope to dependent claim 7 of U.S. Pat. No. 10,741,877.
This is a statutory double patenting rejection.
Double Patenting
Claims 2-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,741,877. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘877 patent claims a solid state battery comprising a solid polymer electrolyte having an ionic conductivity greater than 1x10-4 S/cm, the polymer electrolyte being formed from polyphenylene sulfide, electron acceptor, and Li2O or LiOH (litium compound). The polymer has a crystallinity index greater than at least 30% (claim 7).  The remaining limitations of the claims are found within the ‘877 claims. Therefore, the ’877 claims anticipates the present claims.
Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-16, 25, 30, and 31 of U.S. Patent No. 9,742,008. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘008 patent describes solid state batteries comprising cathode and/or anode and/or electrolyte comprising solid ionically conductive polymer with an ionic conductivity greater than 1x10-4 S/m (Claims 1 and 4). The polymer can be formed from polyphenylene sulfide, lithium salt, and electron acceptor, whereby lithium salt can be Li2O and LiOH (Claims 7-12). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by ‘008. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘008 patent anticipates the present claims. With respect to the extrusion protocol of the claims, claims 30 and 31 of ‘008 describe extruding cathode and/or anode. Although not describing extruding electrolyte, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 12, 14, and 15 of U.S. Patent No. 11,152,657. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘657 patent claims a solid metal-air battery comprising an air electrode comprising solid ionically conducting polymer electrolyte material (Claim 1) whereby the material can be formed from polyphenylene sulfide, lithium salt, and electron acceptor (Claims 7, 8, 14, and 15). Lithium hydroxide is inferred from claim 12 since lithium and hydroxide diffusing ions are identified. The ionic conductivity is greater than 1 x10-4 S/cm at room temperature (Claim 9). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by ‘657. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘657 patent anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 14, 17, and 18 of U.S. Patent No. 11,114,655. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘655 patent claims a battery comprising an electrode comprising solid ionically conducting polymer electrolyte material (Claim 1) whereby the material can be formed from polyphenylene sulfide, lithium hydroxide, and oxygen/ozone (electron acceptor) (Claims 1, 12, 17). The ionic conductivity is greater than 1 x10-4 S/cm at room temperature (Claim 14). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘655 patent. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘655 patent anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 10-12, 16, 18, 21, 26, 44, 51, and 53 of copending Application No. 15/580,428. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘428 application claims a battery comprising an electrode and/or electrolyte comprising solid ionically conducting polymer electrolyte material conducting hydroxide anions (Claims 1-3, 11) whereby the material can be formed from polyphenylene sulfide, alkali metal compound, and electron acceptor (Claims 21, 25, 51, 53). The ionic conductivity is greater than 1 x10-4 S/cm at room temperature (Claim 44). As there are only a small finite number of alkali metals, one of ordinary skill would at once envisage lithium. With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘428 application. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘428 application anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 11, 22, 28, 45, 47, 50, and 52 of copending Application No. 15/579,503. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the ‘503 application claims a battery comprising an cathode and/or anode and/or electrolyte comprising solid ionically conducting polymer electrolyte material (Claims 1, 6, and 7) whereby the material can be formed from polyphenylene sulfide, lithium oxide, and electron acceptor (Claims 45, 46, 50, and 52). The ionic conductivity is greater than 1 x10-4 S/cm at room temperature (Claim 28). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘503 application. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘503 application anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 10,553,901. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘901 patent claims a battery comprising an cathode and/or anode and/or electrolyte comprising solid ionically conducting polymer electrolyte material (Claim 1) whereby the material can be formed from polyphenylene sulfide, lithium oxide, and electron acceptor (Claims 1, 34, 36, 37, 43). The material has an ionic conductivity greater than 1x10-4 S/cm at room temperature (claim 17). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘901 patent. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘901 patent anticipates the present claims. The remaining limitations of the claims are found within the ‘901 patent claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,145,857. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘857 patent claims a battery comprising a comprising solid ionically conducting polymer electrolyte material (Claims 1) whereby the material can be formed from polyphenylene sulfide, lithium hydroxide/oxide, and electron acceptor (Claims 6, 7, and 9). The ionic conductivity is at least 1x10-4 S/m (Claim 1). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘857 patent. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘857 patent anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,811,688. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘688 patent claims a method of making a battery electrode comprising solid ionically conducting polymer electrolyte material (Claim 1) whereby the material can be formed from polyphenylene sulfide, lithium oxide, and electron acceptor (Claims 1-2). The material has an ionic conductivity greater than 1x10-4 (Claim 3). A battery comprising the electrode of the ‘688 patent would have been obvious to one of ordinary skill in the art in view of the ‘688 patent claims. With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘857 patent. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘857 patent anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15, and 26-30 of U.S. Patent No. 11,145,899. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, the ‘899 patent claims a battery comprising cathode, anode, and solid polymer electrolyte material (Claim 1). The solid polymer electrolyte material ican be formed from polyphenylene sulfide, electronc acceptor, and lithium oxide (Claims 1, 28-30, and 36). The material can have an ionic conductivity greater than 1x10-4 S/cm (Claim 12). With respect to crystallinity index, there is no apparent difference in structure between the PPS claimed and what is described by the ‘899 patent. Moreover, the electrolyte of the claims is formed from a polymer having the crystallinity index and thus, whatever crystallinity that was exhibited by the polymer prior to the formation of electrolyte would be lost. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In the present case, the reference is seen to disclose the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Therefore, the ‘899 patent anticipates the present claims. With respect to the extrusion protocol of the claims, the reference is seen to disclose the claimed product in the sense that the prior art.
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments do not touch upon the merits of the presented double patenting rejections, but rather include a request that the rejections be held in abeyance. 
In response to applicant’s request to hold in abeyance a response, such as, a terminal disclaimer (TD) to the pending ODP rejection, it is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Given such, Applicant is advised the double patenting rejections must be addressed, particularly since they are the only rejections remaining. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764